UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ANDRE BROOKS,
        Plaintiff

        v.
                                               Civil Action No. 15-00436 (CKK/DAR)
 CAROLYN W. COLVIN,
 In her official capacity as Acting
 Commissioner of Social Security,
        Defendant

                             MEMORANDUM OPINION
                               (September 30, 2016)
     On August 30, 2016, the Magistrate Judge Deborah A. Robinson’s Report and
Recommendation was entered, and the parties were allowed 14 days to file objections to
the recommendations made by the magistrate judge. No objections have been filed as of
this date. Upon careful consideration of the record in this case and of Magistrate Judge
Robinson’s [20] Report and Recommendation, the Court ADOPTS and ACCEPTS the
Report and Recommendation in full.
    The Court shall GRANT IN PART Plaintiff’s [14] Motion for Judgment of Reversal
and DENY Defendant’s [16] Motion for Judgment of Affirmance. The Court shall vacate
the Commissioner’s determination of equivalence at Step Three, and remand the matter
back to the Social Security Administration for further proceedings on the applicability of
Plaintiff’s impairments under the appropriate listing.
   An appropriate Order accompanies this Memorandum Opinion.


                                                         /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge